NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

DAVID DELLY,                                )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-2035
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed June 19, 2019.

Appeal from the Circuit Court for Collier
County; Christine H. Greider, Judge.

David Delly, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.